DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipts is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) filed on 1/5/2022, 6/2/2022 have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 26, and 28-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyajima (US Pub. 2018/0329348.)
Regarding claim 1, Miyajima discloses a light guide 50 comprising: a first light guide portion 62a configured to guide first light in a first light guiding path (par. 0086, 0089, 0158 , fig. 6C), the first light being of light irradiated from a light source 51 to a irradiation target body P (fig. 6B); and a second light guide portion 62b configured to guide second light in a second light guiding path different from the first light guiding path (fig. 6A), the second light being of the light irradiated from the light source 51b and different from the first light (par. 0160, fig. 6C); wherein the first light guide portion includes at least one reflection surface 62ab configured to cause a portion of the first light guiding path to be bent (par. 0164.)  
Regarding claim 26, Miyajima discloses wherein the first light guide portion and the second light guide portion are integrated in a single light guide component (i.e. 52, par. 0035, fig. 1D.)  
Regarding claim 28, Miyajima discloses wherein the at least one reflection surface is formed to collimate incident light (i.e. parallel, par. 0167.)  
Regarding claim 29, Miyajima discloses wherein the second light guide portion includes a reflection surface 62bb that functions as a scattering surface or an attenuating surface (par. 0057, 0167.)  
Regarding claim 30, Miyajima discloses wherein the reflection surface provided on the second light guide portion is a curved surface 62bc (fig. 6C.)  
Regarding claim 31, Miyajima discloses wherein the curved surface is an aspherical surface having different optical powers depending on a reflection direction (par. 0058.)  
Regarding claim 32, Miyajima discloses wherein the aspherical surface is a cylinder surface  (fig. 6C.)  
Regarding claim 33, Miyajima discloses wherein the reflection surface provided on the second light guide portion is a total reflection surface (par. 0167.)  
Regarding claim 34, Miyajima discloses wherein the reflection surface provided on the second light guide attenuates the second light and guides the second light to a detection portion 54 (par. 0167, 0171.)  

Allowable Subject Matter
Claims 27 and 35-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138. The examiner can normally be reached M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HOANG X NGO/Primary Examiner, Art Unit 2852